EXHIBIT 10.1
 
SETTLEMENT AND RELEASE AGREEMENT


THIS SETTLEMENT AND RELEASE AGREEMENT (the “Agreement”), dated March 14, 2014
(the “Effective Date”), is made by and among (i) PHARMAGEN, INC., a corporation
incorporated under the laws of the State of Nevada and formerly known as
Sunpeaks Ventures, Inc. (the “Plaintiff”), (ii) PHARMAGEN DISTRIBUTION, LLC, a
limited liability company organized and existing under the laws of the State of
Delaware and formerly known as Healthcare Distribution Specialists LLC,
PHARMAGEN LABORATORIES, INC., a corporation incorporated under the laws of the
State of New York and formerly known as BryceRx Laboratories, Inc., PHARMAGEN
NUTRICEUTICALS, INC., a corporation incorporated under the laws of the State of
Delaware (collectively, the “Guarantors” and each a “Guarantor” and together
with the Plaintiff, the “Credit Parties”) and (iii) TCA GLOBAL CREDIT MASTER
FUND, LP, a limited partnership organized and existing under the laws of the
Cayman Islands (the “Defendant”). The Credit Parties and the Defendant are
collectively referred to herein as the “Parties,” or each of them individually
as a “Party.”


WHEREAS, the Credit Parties and Defendant entered into that certain senior
secured revolving credit facility agreement, dated as of September 30, 2012
(attached hereto as Exhibit A), as amended by Amendment No. 1 thereto, dated
November 30, 2012 (attached hereto as Exhibit B), and as further amended by
Amendment No. 2 thereto, dated March 29, 2013 (attached hereto as Exhibit C) (as
amended, the “2012 Credit Agreement”), pursuant to which the Defendant, as
lender, agreed to make available to the Plaintiff, as borrower, and the
Guarantors, as guarantors, a secured revolving loan in the amount of up to Five
Million and No/100 United States Dollars (US$5,000,000);


WHEREAS, the Credit Parties and Defendant entered into that certain senior
secured revolving credit facility agreement, dated as of February 28, 2012 and
effective as of March 29, 2013 (attached hereto as Exhibit D) (the “2013 Credit
Agreement”, together with the 2012 Credit Agreement, collectively, the “Credit
Agreements”), pursuant to which the Defendant, as lender, agreed to make
available to the Plaintiff, as borrower, and the Guarantors, as guarantors, a
secured revolving loan in the amount of up to Two Million and No/100 United
States Dollars (US$2,000,000);


WHEREAS, Defendant claims that the Credit Parties have, among other defaults,
failed to make certain payments of principal, interest and fees to the Defendant
pursuant to the terms and conditions of the Credit Agreements and on or about
June 11, 2013, the Defendant sent a Notice of Default to the Plaintiff pursuant
to which the Defendant declared an Event of Default by the Credit Parties under
the Credit Agreements and transaction documents executed in connection therewith
(the “Existing Default”);


WHEREAS, on August 9, 2013 the Plaintiff filed a Civil Action Summons and
Compliant for Breach of Contract, Breach of Implied Duty of Good Faith and Fair
Dealing, Declaratory Judgment and Conversion against the Defendant (including
any and all claims, and ancillary and supporting documents filed in connection
therewith, collectively, the “Lawsuit”) in the Circuit Court of the 17th
Judicial Circuit in and for Broward County, Florida (Civil Action No.
CACE-13-018682 Division: 21) (the “Court”); and


 
1

--------------------------------------------------------------------------------

 
 
WHEREAS, the Parties now wish to fully and finally resolve their dispute and all
claims that could have been raised in any legal form or forum, including in
litigation or any other proceeding, arising out of or related to the Existing
Default and the Lawsuit, and any claims that the Credit Parties and the
Defendant ever had, now have, or may hereafter have for or by reason of any
cause, action, event, statement, omission or failure to act, matter or thing
whatsoever from the beginning of time until the Effective Date.


NOW, THEREFORE, IN CONSIDERATION OF THE PROMISES, ACTS, RELEASES AND OTHER GOOD
AND VALUABLE CONSIDERATION HEREINAFTER RECITED, THE SUFFICIENCY AND RECEIPT OF
WHICH IS HEREBY ACKNOWLEDGED, THE PARTIES HERETO, INTENDING TO BE LEGALLY BOUND,
AGREE AS FOLLOWS:


1. Defined Terms. Unless otherwise defined herein, the capitalized terms used
herein shall have the meanings assigned to such terms in the Credit Agreements.


2. Forbearance. Defendant agrees to temporarily forebear from exercising its
rights and remedies under and pursuant to the Credit Agreements and transaction
documents executed in connection therewith and to not file any claims or
counterclaims against the Credit Parties (the “Forbearance”) unless and until
such time as (i) the Credit Parties fail to satisfy any of the items or fail to
make any payments contained in Section 4 of this Agreement or (ii) the Credit
Parties hereafter fail to comply with any terms or conditions contained in the
Credit Agreements as amended hereby, which such terms and conditions expressly
survive the execution and delivery of this Agreement.


3. Payments. The Credit Parties shall pay the Defendant the amounts provided on
Schedule 1 hereto on or prior to the dates stated thereon, provided, however,
that in the event that the Credit Parties fail to make the payment of One
Million Seven Hundred Thousand and No/100 United States Dollars (US$1,700,000)
due on September 30, 2014 (as provided in Schedule 1), then, notwithstanding
anything contained on Schedule 1 hereto to the contrary, the Credit Parties
shall pay the Defendant the amounts provided on Schedule 2 hereto on or prior to
the dates stated thereon. In the event that payment are not timely made pursuant
to Schedule 1 or Schedule 2, as applicable, the Defendant shall have the right
to immediately terminate the Forbearance and pursue any and all remedies
available to it at law or in equity, including, but not limited to, accelerating
the debt owed in connection herewith or in connection with the Credit Agreement
or any other document executed in connection therewith and immediately filing
the Final Consent Judgment. For the avoidance of doubt, any payment which is not
timely made when due pursuant to Schedule 1, including, but not limited to any
payment due prior to the payment of One Million Seven Hundred Thousand and
No/100 United States Dollars (US$1,700,000) due on September 30, 2014, shall
immediately terminate the Forbearance. Upon the execution hereof, each of the
provisions pertaining to the amount and timing of the payment of principal,
interest, fees and expenses, as contained in the respective Credit Agreements,
shall hereinafter be replaced in their entirety and the Credit Parties shall
make payments to the Defendant pursuant to this Agreement.


 
2

--------------------------------------------------------------------------------

 


4. Conditions Precedent to Effectiveness of Defendant’s Release: Notwithstanding
any other provision of this Agreement, the effectiveness of Section 5 hereof is
subject to the satisfaction of all of the following conditions precedent (unless
a condition is waived in writing by the Defendant):


(a)  
The Credit Parties shall pay the Defendant such amounts on such dates as
provided in Section 3 hereof, which such payments shall be applied in
satisfaction of the Obligations of the Credit Parties;



(b)  
Within twenty (20) days of the Effective Date, the Plaintiff shall cause its
attorneys to file the Conditional Joint Dismissal attached hereto as Exhibit E
(the “Conditional Dismissal”) with an express request that the Court reserve
jurisdiction to enforce the terms of this Agreement, and with the Guarantors’
consent to the jurisdiction of the Court and, in the event that Plaintiff’s
attorney fails to make such filing, Defendant’s attorney shall be authorized and
shall make such filing and, by the executed hereof, the Credit Parties expressly
consent to the Defendant making such filing;



(c)  
Each Credit Party shall have executed and delivered to the Defendant two
original copies of a Final Consent Judgment, dated as of the Effective Date, in
the form attached hereto as Exhibit F (the “Final Consent Judgment”);



(d)  
The Credit Parties shall have executed and delivered to the Defendant an
original copy of an amended and restated secured promissory note, dated as of
the Effective Date, in the form attached hereto as Exhibit G (the “Note”);



(e)  
The Credit Parties shall have executed and delivered to the Defendant a
certificate of an officer of each of the Credit Parties certifying and attaching
resolutions of each Credit Parties’ respective board of directors or managers,
approving and authorizing the execution, delivery, performance and, as
applicable, filing of this Agreement, the Note, the Conditional Dismissal and
the Final Consent Judgment; and



(f)  
The Credit Parties hereafter shall comply with all terms or conditions contained
in the Credit Agreements as amended hereby.



5. Defendant’s Release. Upon satisfaction of each of the items contained in
Section 4 above the Defendant, on behalf of itself and its predecessors,
successors, agents, affiliates, subrogees, insurers, representatives, personal
representatives, legal representatives, transferees, assigns and successors in
interest of assigns, and any firm, trust, corporation, partnership, investment
vehicle, fund or other entity managed or controlled by the Defendant or in which
the Defendant have or had a controlling interest (collectively, the “Defendant
Releasors”), in consideration of the satisfaction of the items contained in
Section 4 above, hereby remises, releases, acquits and forever discharges the
Credit Parties and any and all of her respective direct or indirect affiliates,
parent companies, divisions, subsidiaries, agents, consultants, employees, legal
counsel, officers, directors, managers, shareholders, stockholders,
stakeholders, owners, predecessors, successors, assigns, subrogees, insurers,
trustees, trusts, administrators, fiduciaries and representatives, if any
(collectively, the “Credit Parties Releasees”), of and from any and all federal,
state, local, foreign and any other jurisdiction’s statutory or common law
claims (including claims for contribution and indemnification), causes of
action, complaints, actions, suits, defenses, debts, sums of money, accounts,
covenants, controversies, agreements, promises, losses, damages, orders,
judgments and demands of any nature whatsoever, in law or equity, known or
unknown, of any kind, including, but not limited to, claims or other legal forms
of action arising from the Lawsuit, the Credit Agreements or any related
transaction documents, or from any other conduct, act, omission or failure to
act, whether negligent, intentional, with or without malice, that the Defendant
Releasors ever had, now have, may have, may claim to have, or may hereafter have
or claim to have, against the Credit Parties Releasees, from the beginning of
time up to and including the Effective Date (the “Released Defendant Claims”).
Nothing in the foregoing release or any other provision in this Agreement to the
contrary shall release any claim to enforce this Agreement or any rights of the
Defendant contained in Section 2.2(e) and Section 14.19 of each Credit
Agreement, which such claims and rights expressly survive the execution,
delivery and performance of this Agreement and the releases contained herein.


 
3

--------------------------------------------------------------------------------

 
 
6. Credit Parties’ Release. Upon execution of this Agreement, the Credit
Parties, on behalf of themselves and their predecessors, successors, agents,
affiliates, subrogees, insurers, representatives, personal representatives,
legal representatives, transferees, assigns and successors in interest of
assigns, and any firm, trust, corporation, partnership, investment vehicle, fund
or other entity managed or controlled by the Credit Parties or in which the
Credit Parties have or have had a controlling interest (collectively, the
“Credit Parties Releasors”), in consideration of the Forbearance contained in
Section 2 above, hereby remises, releases, acquits and forever discharges the
Defendant and any and all of their respective direct or indirect affiliates,
parent companies, divisions, subsidiaries, agents, consultants, employees, legal
counsel, officers, directors, managers, shareholders, stockholders,
stakeholders, owners, predecessors, successors, assigns, subrogees, insurers,
trustees, trusts, administrators, fiduciaries and representatives, if any
(collectively, the “Defendant Releasees”), of and from the Lawsuit and any and
all federal, state, local, foreign and any other jurisdiction’s statutory or
common law claims (including claims for contribution and indemnification),
causes of action, complaints, actions, suits, defenses, debts, sums of money,
accounts, covenants, controversies, agreements, promises, losses, damages,
orders, judgments and demands of any nature whatsoever, in law or equity, known
or unknown, of any kind, including, but not limited to, claims or other legal
forms of action arising from the Lawsuit, the Credit Agreements or any related
transaction documents, or from any other conduct, act, omission or failure to
act, whether negligent, intentional, with or without malice, that the Credit
Parties Releasors ever had, now have, may have, may claim to have, or may
hereafter have or claim to have, against the Defendant Releasees, from the
beginning of time up to and including the Effective Date (the “Released Credit
Parties Claims”). Nothing in the foregoing release shall release any claim to
enforce this Agreement.
 
7. Release of Unknown Claims: The following releases and provisions will be
automatically effective, (i) with respect to the releases and provisions for the
benefit of the Defendant, upon execution of this Agreement by the Credit
Parties, and (ii) with respect to the releases and provisions for the benefit of
the Credit Parties, upon the completion of all items contained in Section 4
hereof:
 
 
4

--------------------------------------------------------------------------------

 
 
(a)  
The Parties stipulate and agree that the Credit Parties Releasors and the
Defendant Releasors expressly waive the provisions, rights and benefits
conferred by any law of any state or any territory of the United States or of
any other nation, or principle of common law relating to claims which the
Parties did not know or suspect to exist in the other Party’s favor at the time
of executing this Agreement, which, if known by Parties, would have materially
affected the Credit Parties’ and/or the Defendant’s settlement with the other
Party.



(b)  
The Credit Parties Releasors and the Defendant Releasors may hereafter discover
facts in addition to or different from those that any of them now knows or
believes to be true with respect to the Lawsuit, the Credit Agreements, or the
claims or other legal forms of action released herein, but the Credit Parties
Releasors and the Defendant Releasors fully, finally, and forever settle and
release any and all claims set forth above, known or unknown, suspected or
unsuspected, contingent or non-contingent, whether or not concealed or hidden,
that now exist, or heretofore have existed upon any theory of law or equity now
existing or coming into existence in the future, including, but not limited to,
conduct that is negligent, reckless, intentional, with or without malice, or a
breach of any duty, law or rule, without regard to the subsequent discovery or
existence of such different or additional facts. The Credit Parties Releasors
and the Defendant Releasors acknowledge that the inclusion of such “unknown
claims” in this Agreement was separately bargained for and was a key element of
the Agreement, and that each of them assumes the risk of any mistake of fact or
law on its own behalf. If the Parties should subsequently discover that its
understanding of the facts or of the law was or is incorrect, the Parties shall
not be entitled to relief in connection therewith, including without limitation
of the generality of the foregoing, any alleged right or claim to set aside or
rescind this Agreement. This Agreement is intended to be, and is, final and
binding upon the Parties hereto according to the terms hereof regardless of any
claims of mistake of fact or law.



8. Shares. Upon the execution hereof, the Defendant agrees that any and all
shares of the Plaintiff’s common stock which have previously been issued to the
Defendant in connection with the Credit Agreement shall be immediately cancelled
by the Plaintiff and such shares of common stock shall be returned to the
Plaintiff’s treasury. Within ten (10) business days, the Defendant shall deliver
to the Plaintiff any and all share certificates evidencing the shares of
Plaintiff’s common stock which Defendant has in its possession or control. Each
of the provisions pertaining to the delivery of shares of the Plaintiff’s common
stock, as contained in the respective Credit Agreements, shall be hereinafter
void and have no further effect.
 
9. Prepayment. The Credit Parties may prepay the amounts required to be paid
pursuant to Section 3 hereof, in whole or in part, without penalty. Any
prepayment shall be applied to the immediately subsequent payment due and owing
the Defendant at such time. Any reduction in the amount of interest due to the
Defendant as a result of any prepayment shall be credited to the final payment
due and owing the Defendant pursuant to Schedule 1 or Schedule 2, as applicable.
 
 
5

--------------------------------------------------------------------------------

 
 
10. Additional Indebtedness; Subordination. The Credit Parties shall not execute
any credit documentation and/or assume any additional indebtedness, except, that
the Credit Parties shall be permitted to assume (i) additional unsecured
indebtedness in an amount equal to no more than Six Hundred Thousand and No/100
United States Dollars (US$600,000) provided that such funds are used solely to
make the first three (3) payments due to the Defendant, as provided on Schedule
1 hereto, and such advances are paid directly to the Defendant by the third
party lender (or by counsel to the Credit Parties, such counsel having received
payment from the third party lender); and (ii) additional secured indebtedness
in an amount equal to no more than One Million Seven Hundred Thousand and No/100
United States Dollars (US$1,700,000) provided that such funds are used solely to
make the fourth (4th) payment due to the Defendant, as provided on Schedule 1
hereto, and such advance is paid directly to the Defendant by the third party
lender. In the event that One Million Seven Hundred Thousand and No/100 United
States Dollars (US$1,700,000) is advanced by a third party lender and such funds
are used to make the fourth (4th) payment due to the Defendant, as provided on
Schedule 1 hereto, prior to September 30, 2014, then the Defendant hereby agrees
to subordinate its remaining security interest priority to the security interest
priority of the third party lender.
 
11. Security Interest Confirmation. The Credit Parties each hereby represent,
warrant and covenant that (i) the Defendant’s security interests in all of the
“Collateral” (as such term is defined in each Security Agreement executed by
each of the Credit Parties in connection with the Credit Agreements) are and
remain valid, perfected, first priority security interests in such Collateral,
(ii) any and all additional obligations incurred by the Credit Parties in
connection with this Agreement constitute Obligations (as defined in the Credit
Agreements) and such additional obligations are each secured by Defendant’s
security interests in all of the Collateral, and (iii) the Credit Parties have
not granted any other encumbrances or security interests of any nature or kind
in favor of any other Person affecting any of such Collateral, other than
Permitted Liens.
 
12. Ratification. The Credit Parties hereby acknowledge, represent, warrant and
confirm to the Defendant that: (i) each of the Credit Agreements and documents
executed in connection therewith, as amended hereby, are valid and binding
obligations of the Credit Parties, enforceable thereagainst in accordance with
their respective terms; (ii) all obligations of the Credit Parties under Credit
Agreements, as amended hereby, and documents executed in connection therewith
are, shall be and continue to be secured by and under the Security Agreements,
the Guaranty Agreements, the UCC Financing Statements, and documents executed in
connection therewith; and (iii) no oral representations, statements, or
inducements have been made by Defendant or any agents or representatives of the
Defendant with respect to any of the Credit Agreements or any documents executed
in connection therewith.
 
13. Existing Default. The Credit Parties acknowledge the Existing Defaults. The
Credit Parties agree that by entering into this Agreement, the Defendant is not
waiving any rights it may have arising under or from the Existing Defaults, the
Credit Agreements or any related transaction documents.


 
6

--------------------------------------------------------------------------------

 
 
14. No Admission of Fault. The Defendant, by entering into this Agreement, does
not concede any fault, liability or wrongdoing, and expressly denies any fault,
liability or wrongdoing whatsoever. The execution of this Agreement, and the
consideration and other terms and conditions thereof, do not constitute and
shall not be construed as or deemed to be evidence of, or an admission or
concession on the part of the Defendant with respect to any claim, fault or
liability, or any wrongdoing or damage whatsoever. This Agreement may not be
used for any purpose other than to effectuate this settlement and the terms
hereof.
 
15. Reservation of Rights. Notwithstanding the Forbearance, the Credit Parties
acknowledge and agree that Events of Default (as defined in each of the Credit
Agreements) have occurred and are continuing as of the date hereof. Upon the
termination of the Forbearance, the Defendant shall have all rights, powers and
remedies set forth in this Agreement, the Credit Agreements, any of the
transaction documents executed in connection with the Credit Agreements, and any
other written agreement or instrument relating to any of the Obligations or any
security therefor, or as otherwise provided at law or in equity. Without
limiting the generality of the foregoing, Defendant may, at its option, upon the
termination of the Forbearance, declare all Obligations to be immediately due
and payable. No Event of Default is being waived by Defendant in connection with
the Forbearance, except and unless such waiver is in writing and signed by
Defendant. No failure or delay on the part of Defendant in exercising any right,
power or remedy hereunder shall operate as a waiver of the exercise of the same
or any other right at any other time; nor shall any single or partial exercise
of any such right, power or remedy preclude any other or further exercise
thereof or the exercise of any other right, power or remedy hereunder. There
shall be no obligation on the part of Defendant to exercise any remedy available
to Defendant in any order. The remedies provided for herein are cumulative and
not exclusive of any remedies provided at law or in equity.
 
16. Final Consent Judgment. Upon the termination of the Forbearance, in addition
to any other rights or remedies the Defendant may have under this Agreement, the
Credit Agreements, any of the transaction documents executed in connection with
the Credit Agreements, and any other written agreement or instrument relating to
any of the Obligations or any security therefor or applicable law, the Defendant
shall have the right, but not the obligation, to immediately accelerate the debt
pursuant hereto and cause the Final Consent Judgment to be entered into a court
of competent jurisdiction.
 
17. No Action. (i) Upon execution of this Agreement by the Credit Parties, the
Credit Parties covenant and agree not to commence or prosecute any action or
proceeding against the Defendant based on the Credit Parties Released Claims;
and (ii) upon the completion by the Credit Parties of all items contained in
Section 4 hereof, the Defendant covenants and agrees not to commence or
prosecute any action or proceeding against the Credit Parties based on the
Defendant Released Claims.


18. Preparation of Agreement. Each Party represents to the other that its
counsel have negotiated and participated in the drafting of, and are legally
authorized to negotiate and draft, this Agreement. Each Party to this Agreement
acknowledges that this Agreement was drafted jointly by the Parties hereto and
each Party has contributed substantially and materially to the preparation of
this Agreement. The Agreement shall be construed as having been made and entered
into as the result of arms-length negotiations, entered into freely and without
coercion or duress, between parties of equal bargaining power.


 
7

--------------------------------------------------------------------------------

 
 
19. Confidentiality. Except as permitted below, each Party shall maintain the
confidentiality of the Agreement. The negotiations in connection with this
Agreement were and are intended by the Parties to be privileged settlement
discussions, and are confidential; neither Party shall disclose such
negotiations unless compelled to do so by a court of competent jurisdiction.
Neither this Agreement, its contents, terms and conditions, nor any other
information concerning this Agreement or the dispute between the Parties, shall
be disclosed to third parties (including, but not limited to, the media) without
the express written approval of all the Parties, except as otherwise provided in
this Section. This Agreement shall not be introduced in evidence or used for any
purpose except: (a) in an action to enforce its provisions; (b) to prove a
defense to a claim or other legal form of action alleged to have been released
herein; (c) in response to an order directed to a Party from a judicial or
governmental authority having jurisdiction over such Party, in which event the
receiving party shall notify the other Parties of the order; (d) in response to
a subpoena or other process served on a Party (the “Served Party”) by a third
party seeking to compel the disclosure of this Agreement or its terms, in which
event, however, the Served Party shall notify the other Party or Parties of such
subpoena or process as soon as possible and grant it or them the opportunity to
notify the Served Party in writing within ten (10) days if the other Party or
Parties intend to move to quash, seek a protective order or take other
appropriate action, and, if so informed, the Served Party shall not make the
disclosure sought by the subpoena or notice unless the relief sought is denied
or the other Party or Party – despite its or their notice to the contrary –
fails to seek the noticed relief within a reasonable time; (e) if appropriate in
a future action, in an application for a determination that the settlement
between the Parties is a good faith settlement properly subject to a
contribution bar, in which event this Agreement shall be filed under seal; or
(f) as required by federal or state law, rule or regulation. The Parties also
may, to the minimum extent necessary, disclose this Agreement to the Internal
Revenue Service and/or any state taxing authorities and to the Parties’
respective attorneys, accountants, auditors, professionals and other financial
advisors/consultants who have a legal or ethical obligation to hold the terms
and information herein confidential, so that they may perform their
professional, business, or financial duties and obligations. To the extent
possible under federal or state law, rule or regulation, any disclosure by
either Party subject to the confidentiality terms of this Section shall not
reference the other Party. The determination of whether a federal or state law,
rule or regulation requires the disclosure of this Agreement or any term or
provision hereof is left to the sole discretion of the Party making the
disclosure, in consultation with its attorneys, accountants, auditors,
professionals or other financial advisors/consultants. Notwithstanding the
foregoing, the Parties acknowledge the Plaintiff’s obligation to disclose this
Agreement in connection with the reporting obligations under the Securities
Exchange Act of 1934.


20. Non-Disparagement. The Parties hereby agree that they will not make any
remarks or adverse statements in any and all media (e.g., in writing, orally or
on the internet via, among other things, blogs, message boards and social
networks) about the other Party or affiliates that could reasonably be construed
as disparaging or defamatory, or to cast the other Party or any of their
affiliates in a negative light, or harm the other Party or any of their
affiliates’ current or prospective business plans.


21. Fees and Expenses. The Credit Parties agree to pay all legal fees, costs and
expenses that the Defendant may incur in connection with the enforcement of the
terms and conditions of this Agreement and/or the collection of any sums due and
owing to the Defendant in connection with the Credit Agreements.


 
8

--------------------------------------------------------------------------------

 
 
22. Choice of Law. Except in the case of the Mandatory Forum Selection clause
set forth in Section 23 hereof, this Agreement and any documents to be executed
in connection herewith shall be delivered and accepted in and shall be deemed to
be contracts made under and governed by the internal laws of the State of
Nevada, and for all purposes shall be construed in accordance with the laws of
the State of Nevada, without giving effect to the choice of law provisions.


23. MANDATORY FORUM SELECTION. ANY DISPUTE ARISING UNDER, RELATING TO, OR IN
CONNECTION WITH THE AGREEMENT OR RELATED TO ANY MATTER WHICH IS THE SUBJECT OF
OR INCIDENTAL TO THE AGREEMENT (WHETHER OR NOT SUCH CLAIM IS BASED UPON BREACH
OF CONTRACT OR TORT) SHALL BE SUBJECT TO THE EXCLUSIVE JURISDICTION AND VENUE OF
THE STATE AND/OR FEDERAL COURTS LOCATED IN BROWARD COUNTY, FLORIDA. THIS
PROVISION IS INTENDED TO BE A “MANDATORY” FORUM SELECTION CLAUSE AND GOVERNED BY
AND INTERPRETED CONSISTENT WITH FLORIDA LAW.


24. Consent to Jurisdiction. Each of the Guarantors hereby consents to the
jurisdiction of any of the federal or state courts located in Broward County,
Florida, for any and all purposes related to the Lawsuit, included but not
limited to the Conditional Dismissal, and entry of the Final Consent Judgment,
if any.


25. Amendments; Modifications. This Agreement shall not be modified, amended,
supplemented, or otherwise changed except by a writing signed by all Parties.
The Parties expressly intend and agree that there shall be no exceptions to this
“oral modification” clause, including, but not limited to, any present or future
claims of partial performance or equitable estoppel. No parol or oral evidence
shall be admitted to alter, modify or explain the terms of this Agreement, which
all Parties agree is clear and unambiguous.


26. Entire Agreement. This Agreement represents the entire agreement of the
Parties as to the matters set forth herein and shall supersede any and all
previous contracts, arrangements or understandings among the Parties.
 
27. Counterparts. This Agreement may be executed in counterparts. The execution
of this Agreement and the transmission thereof by facsimile or e-mail shall be
binding on the Party signing and transmitting same by facsimile or e-mail fully
and to the same extent as if a counterpart of this Agreement bearing such
Party’s original signature has been delivered.
 
28. Authorized Representative. Each signatory on behalf of a Party to this
Agreement represents and warrants that he or she is a duly authorized
representative of that Party, with full power and authority to agree to this
Agreement and all the terms herein on behalf of that Party, which Party shall be
bound by such signature.
 
29. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given when delivered by an internationally recognized
overnight courier service to the Parties at the following addresses (or at such
other address for a Party as shall be specified by like notice, provided that a
notice of change of address(es) shall be effective only from the date of its
receipt by the other Party):
 
 
9

--------------------------------------------------------------------------------

 
 
if to the Credit Parties, to:


9337 Fraser Avenue
Silver Spring, MD 20910
Attention: Mackie Barch


with a copy (which shall not constitute notice) to:


Sacher, Zelman, Hartman, Paul, Beiley & Sacher, P.A.
1401 Brickell Avenue, Suite 700
Miami, FL 33131
Attn: Joseph A. Sacher, Esq.


and


Shulman, Rogers, Gandal, Pordy & Ecker, P.A.
12505 Park Potomac Avenue, 6th Floor
Potomac, MD 20854
Attn: Jacob S. Frenkel, Esq.


and


Clyde, Snow & Sessions, PC
201 S. Main Street, 13th Floor
Salt Lake City, UT 84111
Attn: Brian A. Lebrecht, Esq.


if to the Defendant, then to:


TCA Global Credit Master Fund, LP
3960 Howard Hughes Parkway, Suite 500
Las Vegas, NV 89169
Attn: Robert Press


with a copy (which shall not constitute notice) to:


Schoeppl & Burke, P.A.
4651 North Federal Highway
Boca Raton, Florida 33431-5133
Attn: Carl F. Schoeppl, Esq.


and


Lucosky Brookman LLP
101 Wood Avenue South, 5th Floor
Woodbridge, NJ 08830
Attn: Seth A. Brookman, Esq.
 
Notices by e-mail, facsimile or other means not expressly permitted hereunder
shall have no force and effect, unless the Party receiving a given notice
waives, in writing, as to that notice the form of delivery requirement set forth
in this Section. The Parties agree, however, that, where practicable, they will
contemporaneously e-mail to counsel for the opposing Party (at the respective
address set forth above) a courtesy copy of any notices or communications sent
concerning this Agreement.
 
[signature page follows]


 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties execute this Agreement as of the date first
written above.
 

  PLAINTIFF:           PHARMAGEN, INC.          
 
By:
/s/ Mackie Barch     Name:      
Title:
   


  GUARANTORS:           PHARMAGEN DISTRIBUTION, LLC          
 
By:
/s/ Mackie Barch     Name:      
Title:
   




  PHARMAGEN LABORATORIES, INC.          
 
By:
/s/ Mackie Barch     Name:      
Title:
   

 

  PHARMAGEN NUTRICEUTICALS, INC.          
 
By:
/s/ Mackie Barch     Name:      
Title:
   

 
[signature page 1 of 2 to Settlement and Release Agreement]
 
 
11

--------------------------------------------------------------------------------

 
 

  DEFENDANT:           TCA GLOBAL CREDIT MASTER FUND, LP             By: TCA
Global Credit Fund GP, Ltd.     Its:    General Partner          
 
By:
/s/ Robert Press     Name: Robert Press    
Title:
Director  

 
[signature page 2 of 2 to Settlement and Release Agreement]
 
 
12

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
 
PAYMENT SCHEDULE
 
Date
 
Amount
March 14, 2014
 
US$150,000.00
March 31, 2014
 
US$150,000.00
June 30, 2014
 
US$300,000.00
September 30, 2014
 
US$1,700,000.00
October 31, 2014
 
US$31,500.10
November 28, 2014
 
US$31,500.10
December 31, 2014
 
US$31,500.10
January 30, 2015
 
US$31,500.10
February 27, 2015
 
US$31,500.10
March 31, 2015
 
US$31,500.10
April 30, 2015
 
US$31,500.10
May 29, 2015
 
US$31,500.10
June 30, 2015
 
US$31,500.10



 
13

--------------------------------------------------------------------------------

 
 
SCHEDULE 2
 
PAYMENT SCHEDULE
 
Date
 
Amount
March 14, 2014
 
US$150,000.00
March 31, 2014
 
US$150,000.00
June 30, 2014
 
US$300,000.00
September 30, 2014
 
US$675,674.20
December 31, 2014
 
US$675,674.20
March 31, 2015
 
US$675,674.20

 
 
14

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Senior Secured Revolving Credit Facility Agreement,
 
dated as of September 30, 2012
 
(See attached)
 
 
 
 
 
 
15

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
Amendment No. 1 to
 
Senior Secured Revolving Credit Facility Agreement,
 
dated as of November 30, 2012
 
(See attached)
 
 
 
 
 
 
16

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
Amendment No. 2 to
 
Senior Secured Revolving Credit Facility Agreement,
 
dated as of March 29, 2013
 
(See attached)
 
 
 
 
 
 
17

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
Senior Secured Revolving Credit Facility Agreement,
 
dated as of February 28, 2012
 
(See attached)
 
 
 
 
 
 
 
18

--------------------------------------------------------------------------------

 
 
EXHIBIT E
 
Form of Joint Stipulation of Conditional Dismissal
 
[img001.jpg]
 
 
19

--------------------------------------------------------------------------------

 
 
[img002.jpg]
 
 
20

--------------------------------------------------------------------------------

 
 
[img003.jpg]
 
 
21

--------------------------------------------------------------------------------

 


[img004.jpg]
 
 
22

--------------------------------------------------------------------------------

 
 
[img005.jpg]
 
 
23

--------------------------------------------------------------------------------

 
 
IN THE CIRCUIT COURT OF THE 17th JUDICIAL CIRCUIT
IN AND FOR BROWARD COUNTY, FLORIDA
 
PHARMAGEN, INC.,
a Nevada Corporation,
 
 
Plaintiff,
 
vs.
 
 
TCA GLOBAL CREDIT MASTER
FUND, L.P., a Florida foreign limited
partnership
 
Defendants.
 
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
 
Case No. CACE-13-018682 21
 
 
 Judge John J. Murphy, III
 
 
 
 



[PROPOSED] ORDER DISMISSING CASE WITH PREJUDICE BUT
RETAINING JURISDICTION TO ENFORCE TERMS OF SETTLMENT AND RELEASE AGREEMENT


THIS MATTER came before the Court upon the Parties’ Conditional Joint
Stipulation of Dismissal With Prejudice (“Conditional Joint Stipulation”)
entered into by and between the parties pursuant to Fla.R.Civ.P. 1.420(a)(1),
and the Court, after reviewing the Conditional Joint Stipulation and otherwise
being duly advised in the premises, it is hereby
 
ORDERED that the Complaint filed by Plaintiff Pharmagen, Inc. against Defendant
TCA Global Credit Masterfund, L.P., is dismissed with prejudice, and
 
IT IS FURTHER ORDERED that the Court will retain jurisdiction to enforce the
terms of the Settlement and Release Agreement executed between the Parties.
 
DONE AND ORDERED in Chambers this ___ day of _____________________, 2014.
 
 

        John J. Murphy III  

 
 
24

--------------------------------------------------------------------------------

 
 
EXHIBIT F
 
Form of Final Consent Judgment
 
IN THE CIRCUIT COURT OF THE 17th JUDICIAL CIRCUIT
 IN AND FOR BROWARD COUNTY, FLORIDA


PHARMAGEN, INC.,
Case No. CACE-13-018682 21
a Nevada corporation
     
Plaintiff,
Judge John J. Murphy, III,

 
vs.
 
TCA GLOBAL CREDIT MASTER
FUND, L.P., a Florida foreign limited
partnership,


Defendant.
__________________________________/
 
 FINAL CONSENT JUDGMENT AGAINST
PHARMAGEN, INC., PHARMAGEN DISTRIBUTION, LLC, PHARMAGEN
LABORATORIES, INC., AND PHARMAGEN NUTRICEUTICALS, INC.


THIS MATTER came before the Court upon Plaintiff PHARMAGEN, INC.’s
(“PHARMAGEN”), and consent-parties PHARMAGEN DISTRIBUTION, LLC, ("PHARMAGEN
DISTRIBUTION"), PHARMAGEN LABORATORIES, INC. ("PHARMAGEN LABS"), and PHARMAGEN
NUTRICEUTICALS, INC. ("PHARMAGEN NUTRICEUTICALS", together with PHARMAGEN
DISTRIBUTION and PHARMAGEN LABS, hereafter, the "GUARANTORS"), and Defendant TCA
GLOBAL CREDIT MASTER FUND, L.P.’s (“TCA FUND”) Consent to the Entry of a Final
Judgment (the “Consent”), embodied in the Settlement and Release Agreement,
attached hereto as Exhibit 1, and incorporated herein by reference, and the
Court, after considering the Consent in which PHARMAGEN and the GUARANTORS,
inter alia, consent to the entry of this Final Judgment holding them jointly and
severally liable to TCA FUND, and waive the making of any findings of fact and
conclusions of law in this Final Judgment, and waive the right to appeal, or
otherwise contest the validity of this Final Judgment, and being otherwise duly
advised in the premises, it is hereby:
 
Exhibit F to Settlement and Release Agreement
 
 
25

--------------------------------------------------------------------------------

 
 
ORDERED that judgment in favor of Defendant is hereby entered against the
Plaintiff and the Guarantors in the aggregate principal amount of all loans
outstanding under and pursuant to the Credit Agreements, plus costs (including
reasonable attorneys' fees) and accrued and unpaid interest, fees and expenses
less any payments previously made by Defendants, which net amount is
$________________ (the "Judgment Amount"). Interest shall accrue on the Judgment
Amount at the rate of eighteen percent (18%) per annum until all amounts due
under the terms of this Judgment by Confession are paid to Plaintiff.
 
IT IS FURTHER ORDERED that the Plaintiff and the Guarantors shall each cooperate
with the Defendfant, and provide any and all reasonable and proper discovery
requested by the Plaintiff, including, but not limited to, discovery concerning
the financial condition and ability to pay this Final Judgment by Defendants.
 
IT IS FURTHER ORDERED that this Court shall retain jurisdiction over the parties
for all purposes relating to the Consent, including, but not limited to, the
enforcement of this Final Consent Judgment.
 
DONE AND ORDERED in Chambers this day of , 20___.
 


 

        JUDGE JOHN J. MURPHY, III  

 
Exhibit F to Settlement and Release Agreement
 
 
26

--------------------------------------------------------------------------------

 
 
EXHIBIT G
 
Form of Note
 
(See attached)
 
 
 
 
27

--------------------------------------------------------------------------------